Citation Nr: 1759068	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  15-42 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for hammer toe.

3.  Entitlement to service connection for a foot rash.

4.  Entitlement to service connection for a broken finger

5.  Entitlement to service connection for a heel/feet disability.


REPRESENTATION

The Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1981 to April 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
A hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his varicose veins, hammer toe, foot rash, broken finger, and heel/feet condition is associated with his military service.  Specifically he asserts that his finger disability is the result of injuring himself while lifting a pallet.  See Bd. Hrg. Tr. at 4.  The Veteran stated multiple reasons for his varicose veins, hammer toe, foot rash, and heel/feet condition.  At a February 2012 RO hearing, the Veteran, through his representative, stated that his hammertoe, varicose veins, and heel/feet condition was caused by him wearing boots that were too small for him while in service.  See Hrg. Tr. at 9.  At the August 2016 Board hearing, the Veteran testified that he dropped an engine on his toe, that his foot became discolored, that he began to have ulcers on his foot, and that he began to see veins on his ankles.  Indeed, he stated that all of the above foot conditions can be traced back to the engine falling on his foot.  See Bd. Hrg. Tr. at 12.  

The medical record reflects that the Veteran has varicose veins, and a history of skin ulcers.  See February 2012 private treatment record; February 1999 private treatment record.  Further, the Veteran testified that he was diagnosed with hammertoes and a separate foot disability both in service and after service.  See Bd. Hrg. Tr. at 15-16.  Specifically, he testified that he received treatment for his disabilities from a VA facility in Tampa, Florida.  

The Board notes that claims file shows that the Veteran's complete service treatment records are unavailable.  See April 2013 Statement of the Case.  Indeed, the service treatment records associated with the claims file appear incomplete.  Further, there is a formal finding on the unavailability of treatment records from a Tampa VA facility.  See June 2012 notification letter. 

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The record shows that the Veteran failed to report to an April 2013 VA examination.  The Veteran stated that he did not receive notice of an examination.  See June 2013 VA Form 9.  Thus, the Veteran has not been afforded VA examinations to determine the nature and likely etiology of the claimed hammer toe, foot rash, broken finger, heel/feet condition, and varicose veins.  The Veteran testified that he would be willing to attend an examination if provided one.  See Bd. Hrg. Tr. at 17.

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided for the Veteran's claimed disabilities.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Id.; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); see also 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his varicose veins, hammer toe, foot rash, broken finger, and his heel/feet condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  The AOJ should obtain an opinion to determine the nature and etiology of any finger, varicose vein, foot rash, hammertoe, and heel/foot disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



